IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,469



                 EX PARTE JORGE ALBERTO CUBILLAS, Applicant



           ON APPLICATION FOR A WRIT OF HABEAS CORPUS
       CAUSE NO. CR36053 IN THE 238 TH CRIMINAL DISTRICT COURT
                      FROM MIDLAND COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty and was convicted

of one count of aggravated sexual assault of a child and three counts of indecency with a child. He

was sentenced to ten year’s imprisonment for each count, running concurrently. Applicant did not

appeal his convictions.

       Applicant contends, inter alia, that his convictions violate the Double Jeopardy Clause of the

US Constitution. Counts one and two arose from the same incident against the same victim. The
actions which constituted count two, indecency with a child by contact, were a part of the same

actions necessary to prove count one, aggravated sexual assault of a child. Count two is therefore

subsumed in count one and Applicant is entitled to relief. Patterson v. State, 152 S.W.3d 88 (Tex.

Crim. App. 2004).

       Relief is granted. The judgment in count two of Cause No. CR36053 in the 238th Judicial

District Court of Midland County is vacated and set aside. All challenges to the judgments in counts

one, three, and four are denied based both on the trial court’s findings and this Court’s examination

of the record.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Parole Division.



Delivered: December 15 ,2010
Do Not Publish